Exhibit 10.12
 
 
EXHIBIT A


GENERAL ASSIGNMENT AND ASSUMPTION
 




THIS GENERAL ASSIGNMENT AND ASSUMPTION, dated as of the 1st day of November,
2008, is entered into between ALPHAMETRIX, LLC, a Delaware limited liability
company (“Assignee”), and UBS MANAGED FUND SERVICES INC., a Delaware corporation
(“Assignor”).
 
 
W I T N E S S E T H:
 
WHEREAS, Assignor is the manager and commodity pool operator of UBS Managed
Futures LLC, a series limited liability company organized under the laws of
Delaware and UBS Managed Futures LLC (Aspect Series) which invests in UBS
Managed Futures (Aspect) LLC (collectively, the “Fund”);
 
WHEREAS, Assignee is the manager, sponsor and commodity pool operator of an
electronic managed account platform;
 
WHEREAS, the Assignment Agreement among, inter alia, Assignee and Assignor dated
as of August [__], 2008 (the “Agreement”), requires Assignor to transfer all
Assignor’s manager’s interest in the Fund to Assignee and requires Assignee to
accept such assignment and assume certain obligations and liabilities relating
to the Fund.
 
NOW, THEREFORE, for value received and in consideration of the foregoing and the
mutual undertakings of the parties hereinafter set forth, Assignee and Assignor
hereby agree as follows:
 
Assignment.  Assignor does hereby grant, bargain, sell, convey, assign,
transfer, set over and deliver to Assignee all of the Assignor’s right, title
and interest in and to the Fund and Assignee does hereby purchase and receive
the Fund.
 
Assumption of Liabilities.  Assignee hereby accepts and assumes all obligations
and liabilities as manager and commodity pool operator of the Fund that arise or
result from events which occur or fail to occur after the date hereof (except as
otherwise provided in the Agreement).
 
Successors.  The provisions of this General Assignment and Assumption shall be
binding upon and shall inure to the benefit of the parties’ successors and
assigns.
 
Amendment.  This General Assignment and Assumption shall not be amended or
modified except by a written agreement executed by the parties hereto.
 
 

--------------------------------------------------------------------------------


 
 
 
Governing Law.  THIS GENERAL ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ITS CHOICE OF LAW RULES, AND ALL PARTIES CONSENT TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL OR STATE COURTS LOCATED IN CHICAGO, ILLINOIS, U.S.A.
 
Counterparts.  This General Assignment and Assumption may be executed in two or
more counterparts, each of which when so executed shall be deemed an original,
but each of which shall constitute one and the same instrument and shall become
binding when one or more counterparts have been signed by each of the parties
hereto and delivered to each of the other parties hereto.
 
 

  ALPHAMETRIX, LLC                  
 
By:
/s/ Aleks Kins       Name:  Aleks Kins       Title:    President and CEO        
 


 

  UBS MANAGED FUND SERVICES INC                  
 
By:
/s/ Richard Meade       Name:  Richard Meade       Title:    President and Chief
Executive Officer          

       
 
By:
        Name:        Title:             

 
 
 
 

--------------------------------------------------------------------------------